THIRD DIVISION
                          ELLINGTON, P. J.,
         BETHEL, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                       May 3, 2018




In the Court of Appeals of Georgia
 A18A0395. PATE v. BRIAN SADLOCK.
 A18A0396. PATE v. BRIAN SADLOCK.
 A18A0397. PATE v. HAROLD SADLOCK et al.

      PHIPPS, Senior Appellate Judge.

      Following a joint hearing in three cases concerning visitation and custody of

the children of Julie Pate and Brian Sadlock, the trial court issued a combined

interlocutory order regarding, among other things, grandparent visitation rights for

the summer of 2017, reunification therapy for the father, and therapists for the

children. The mother appeals from the combined order and raises five enumerations

of error. For the reasons that follow, we affirm.

      The three records show that in North Carolina in January 2013, Pate and

Sadlock entered into a consent order regarding child custody and support of their two
children, who were born in August 2009 and July 2011, respectively; the parties also

agreed to certain visitation rights for the paternal grandparents, who had intervened

in the matter. Among other things, the consent order gave joint legal custody to the

parents, primary physical custody to the mother, certain visitation rights to the father,

and one week of visitation for the paternal grandparents each summer beginning in

2013. In May 2016, after both parents had moved to Georgia, the parents

domesticated the North Carolina consent order in the Superior Court of Fulton

County.

      In July 2016, the mother filed a petition in Fulton County against the

grandparents, who live in New Hampshire, for modification of their summer

visitation week, based in part on the father’s then-recent arrest on charges of

aggravated sexual battery on one of the children, as well as other allegations of

inappropriate behavior by the father with regard to the children. The mother asked

that the grandparents’ visitation rights “be revisited, reviewed and modified on a

temporary and permanent basis” and that their “visitation for summer 2016 be

suspended pending further investigation of [the court].” The mother requested an

expedited hearing on the matter. The grandparents answered and filed a counterclaim,

later amended, for contempt of their visitation rights in 2016, for an order denying

                                           2
any modification of their rights, for an alternative period to make up for the missed

week of visitation in the summer of 2016, for additional regular visitation with the

children while the father was unable to do so due to bond conditions in his criminal

matter, and for other relief. In December 2016, following a hearing, the court entered

a temporary order awarding two visitation days to the grandparents during that month,

as well as supervised grandparent visitation with the children through reunification

therapy on “an ongoing temporary basis.”

      Meanwhile in September 2016, the mother filed a second petition, this time

against the father, seeking to modify the father’s visitation rights on a temporary and

permanent basis due to the pending criminal charges and other allegations referred

to above. The mother requested a temporary and final hearing on the petition. The

father answered.

      Finally, in March 2017, the father filed a petition for modification of custody

or, in the alternative, a modification of his rights to visitation. The father alleged a

material change in circumstances, namely that the mother had sought, through a series

of actions, to eliminate the father from the children’s lives “by creating the impression

that Father is dangerous, limiting Father’s contact with the children, limiting the

children’s contact and associations with Father’s family, and encouraging the children

                                           3
to refer to [the mother’s] new husband as ‘Daddy.’” The petition included allegations

that the mother actively coached the children to make false statements regarding the

father and that she falsely accused the father of sexual abuse of the children. The

father asked the court to order the parties and children to undergo a psychological

custody evaluation; that the court modify the custody consistent with the children’s

best interests; and that the father have primary physical custody or, in the alternative,

that the court modify visitation consistent with the best interests of the children.

      In April 2017, the court issued a combined order in all three cases requiring a

“custody evaluation and psychological evaluation” of the mother, father, and

grandparents to be performed by Dr. Kim Oppenheimer. In a second combined order,

the court addressed the mother’s motion to reconsider certain aspects of the December

2016 temporary order, the mother’s request for a temporary protective order based on

the allegations of the father’s sexual abuse, and other matters. The court also

appointed Dr. Allison Hill as a reunification specialist and ordered that she begin an

evaluation of when and under what circumstances the father should be reunified with

his children. The court stated that upon receipt of Dr. Hill’s report, the court would

conduct a hearing regarding Dr. Hill’s recommendations.



                                           4
      Later in April 2017, the grandparents moved for a hearing to address “their

summer visitation [for 2017],” including their request to make up for the denied

visitation in 2016 by awarding four to six weeks of visitation in the summer of 2017.

The grandparents requested, among other things, a “temporary hearing . . . on May

23, 2017, addressing grandparent’s 2017 summer visitation.” The court set a hearing

for that day “on the issues of (1) summer visitation and (2) reunification progress and

recommendations.” The court added, “This hearing shall last a maximum of three

hours.”

      Prior to the scheduled hearing, the mother moved in limine to bar introduction

at the hearing of hearsay regarding any reports, summaries, or oral information “not

presented to the Court at a formal hearing.” Two weeks before the May 23 hearing,

the court-appointed guardian ad litem (GAL) moved in all three cases for

modification of the court’s December 2016 temporary order and for other clarification

and direction regarding certain matters concerning the children. The GAL alleged that

      this GAL is concerned that the children and the possibility of their
      reunification with the Grandparents is being thwarted by the Mother’s
      failure to follow the recommendations of the reunification therapist and
      her inability to follow through with the plans created with the assistance
      of the reunification therapist and this GAL.


                                          5
The GAL was also concerned that the children were not under the care of a child

psychologist. The court added the GAL’s motion to the matters to be considered on

May 23. Prior to that hearing, the mother issued a subpoena to Dr. Hill demanding

that she produce for the hearing essentially all documents in her possession related

to the matters raised by the parties. The mother also issued a similar subpoena to the

GAL. The GAL moved to quash; Dr. Hill did not.

      Following the May 23, 2017, hearing, the trial court issued a temporary order

applicable to all three cases in which it (1) granted the GAL’s motion to quash; (2)

declined to enforce the subpoena issued to Dr. Hill; (3) denied the mother’s motion

in limine; (4) overruled the mother’s objection to the length of the hearing; (5) held

that the grandparents were authorized to request a modification to their visitation; (6)

granted the grandparents four weeks of visitation time during the summer of 2017,

with the first two weeks to include reunification therapy with Dr. Hill; (7) ordered

reunification therapy for the father; (8) ordered coordination between a therapist for

the children and Drs. Hill and Oppenhiemer “to ensure therapeutic consistency for the

children”; and (9) scheduled a follow-up status hearing on July 31, 2017, at which the

court would consider ongoing observations and recommendations by Dr. Hill, Dr.

Oppenheimer, and the GAL “when considering the progress of the case and whether

                                           6
further modifications of the temporary order are appropriate.” The mother appeals

from this order in the combined cases.

      1. In two enumerations of error, the mother contends that the trial court erred

by modifying the grandparents’ visitation for the summer of 2017 in contravention

of OCGA § 19-7-3.

      (a) The grandparents respond that this enumeration of error is moot because the

summer 2017 visitation has occurred. See OCGA § 5-6-48 (b) (“Where the questions

presented have become moot” the appeal “shall be dismissed.”). We agree that the

issue of the grandparents’ visitation for 2017 is moot. Nevertheless, we address two

claims of error related to the visitation ordered that could be repeated by the trial

court yet evade review because of the timing of the appeal process. See White v.

Raines, 331 Ga. App. 853, 854 n. 1 (771 SE2d 507) (2015); Elgin v. Swann, 315 Ga.

App. 809, 810 (1) (728 SE2d 328) (2012).

      (b) The mother argues that the grandparents were not authorized to seek, and

the trial court was not authorized to grant, a change of the grandparent visitation

provided in the original consent order. The mother further argues that even if the trial

court was so authorized, the court failed to apply the correct standard in deciding



                                           7
whether to modify the grandparents’ visitation. These issues turn on the meaning of

OCGA § 19-7-3, as well as § 19-9-3, upon which the trial court relied in part.

      (i) Georgia’s “Grandparent Visitation Statute,” OCGA § 19-7-3, grants any

grandparent the right to seek visitation of a minor grandchild in two ways: (1) by

filing an original action for visitation rights; or (2) by intervening in an existing

action concerning custody, divorce of the parents or a parent, termination of parental

rights or visitation rights, or in certain cases involving adoption. OCGA § 19-7-3 (b)

(1); see also Kunz v. Bailey, 290 Ga. 361, 362 (720 SE2d 634) (2012). Grandparents

may file an “original action” requesting such visitation rights only once during any

two-year period and not “during any year in which another custody action has been

filed concerning the child.” OCGA § 19-7-3 (c) (2). The statute provides no such

limitation, however, on how often a grandparent may intervene in an existing

qualifying action. Nor does it limit a grandparents’ ability to counterclaim for a

modification of visitation in response to an action by a parent in which the parent

requested that the grandparents’ visitation rights “be revisited, reviewed and modified

on a temporary and permanent basis” and that their “visitation for summer 2016 be

suspended pending further investigation of [the court].” Accordingly, we find no error

by the trial court in determining that under the circumstances, the grandparents had

                                          8
the authority to seek, and the court had the authority to grant, a temporary

modification of the grandparents’ visitation rights. We therefore need not reach the

question whether OCGA § 19-9-3 (which provides guidelines for custody

considerations between parents, see generally Stone v. Stone, 297 Ga. 451 (774 SE2d

681) (2015)) provides authority to the trial court to make a temporary modification

of the grandparents’ visitation rights, as the trial court held, nor whether the ruling in

Van Leuvan v. Carlisle, 322 Ga. App. 576, 583 (3) (745 SE2d 814) (2013) (physical

precedent only), regarding a trial court’s authority to make a temporary ruling on

grandparent visitation under OCGA § 19-9-3, is persuasive.

      (ii) The Grandparent Visitation Statute further provides, among other things,

that the court may grant reasonable visitation rights only “if the court finds by clear

and convincing evidence that the health or welfare of the child would be harmed

unless such visitation is granted and if the best interests of the child would be served

by such visitation.” OCGA § 19-7-3 (c) (1). This standard of proof is of constitutional

importance. See Brooks v. Parkerson, 265 Ga. 189 (454 SE2d 769) (1995) (finding

unconstitutional the prior version of the statute that allowed the court to “grant any

grandparent of the child reasonable visitation rights upon proof of special

circumstances which make such visitation rights necessary to the best interests of the

                                            9
child.”). Our Supreme Court held that “state interference with parental rights to

custody and control of children is permissible only where the health or welfare of a

child is threatened.” Id. at 193 (2) (b). “[E]ven assuming grandparent visitation

promotes the health and welfare of the child, the state may only impose that visitation

over the parents’ objections on a showing that failing to do so would be harmful to

the child.” Id. at 194 (2) (c).1 “As a result [of Brooks v. Parkerson], the Georgia

General Assembly amended the Grandparent Visitation Statute to require a finding

of harm to the health or welfare of the child before visitation is granted.” Clark v.

Wade, 273 Ga. 587, 595 (III) (544 SE2d 99) (2001); see also Ormond v. Ormond, 274

Ga. App. 869, 871 (619 SE2d 370) (2005) (“Because there was no showing that

failure to grant visitation to the grandparents would be harmful to the children, the




      1
        We find nothing in OCGA § 19-9-3 that would allow a trial court to order
grandparent visitation based on a different standard. We also reject the grandparents’
argument that a modification of existing grandparent visitation time does not require
satisfaction of the above standard. Such a procedure would amount to an end run on
the constitutional importance underlying the standard imposed in OCGA § 19-7-3 (c)
(1).

                                          10
visitation order must be reversed.”).2 And the court is required to make “specific

written findings of fact in support if its rulings.” OCGA § 19-7-3 (c) (1).

      Here, the trial court significantly increased the grandparents’ visitation rights

for the summer of 2017 without applying the required standard. Although the issue

of summer visitation for 2017 is moot, the correct standard should be applied to any

future authorized proceedings where the grandparents seek to modify visitation.

      2. The mother contends that the trial court committed reversible error when

conducting the temporary hearing by limiting the presentation of evidence, over the

mother’s objection, by not allowing the parties to testify. “[T]he order of presentation

of evidence is a matter that rests within the trial court’s discretion and will not be

controlled in the absence of an abuse thereof.” Farley v. State, 145 Ga. App. 98, 102

(2) (243 SE2d 322) (1978).

      On May 9, 2017, when the trial court set the May 23, 2017 hearing, it indicated

that the hearing would “last a maximum of three hours.” The mother did not object


      2
         Compare Vincent v. Vincent, 333 Ga. App. 902, 903 (1) (777 SE2d 729)
(2015) (OCGA § 19-7-3 (d) “sets out a different standard when the parent of the
minor child with whom visitation is sought is incapacitated, incarcerated or deceased,
and the grandparent seeking visitation is the parent of such incarcerated, incapacitated
or deceased parent”). Here, the grandparents did not allege that their son was
incarcerated and there is no indication that the court relied on OCGA § 19-7-3 (d).

                                          11
to the limitation in the two weeks leading up to the hearing or request a continuance.

At the beginning of the May 23 hearing, however, the mother objected to the three-

hour limitation for the hearing as not being sufficient for “an evidentiary hearing of

this magnitude and of the decisions that are being sought to be made today.” The

court did not rule on the objection, and the mother did not make any proffer of what

evidence she intended to put forward. The court then called two witnesses, Dr. Hill

and the GAL, whom the parties cross examined, and the court later accepted the

deposition of another witness, at the request of the mother. Although the mother now

asserts that the court failed to provide an opportunity for the parties to testify, the

mother never asked the court to allow them to testify or otherwise indicate that she

desired to call the parties as witnesses. She also did not object, obtain a ruling, or

proffer any such testimony. “To establish reversible error, a party seeking review of

a trial court’s ruling excluding testimony must show how the testimony would have

benefitted her case.” Landry v. Walsh, 342 Ga. App. 283, 285 (1) (801 SE2d 553)

(2017); see also Fredericks v. Hall, 275 Ga. App. 412, 414 (3) (620 SE2d 638) (2005)

(“It is the duty of counsel to obtain a ruling on his motions . . . , and the failure to do

so will ordinarily result in a waiver.”) (citation and punctuation omitted).

Accordingly, the mother can show no abuse of discretion.

                                            12
       3. The mother contends the trial court erred by delegating determination of the

father’s visitation privileges to a third party. In the temporary order on appeal, the

trial court accepted Dr. Hill’s recommendation that reunification therapy with the

father was appropriate. The trial court therefore ordered that the children undergo

reunification therapy with the father under Dr. Hill’s direct supervision and that the

mother comply with Dr. Hill’s recommendations:

       Thus, the Court directs that Brian Sadlock be introduced to the children
       in a therapeutically appropriate manner. At this time, Brian Sadlock’s
       interaction with his children shall be limited to Dr. Hill’s office under
       her direct supervision. Julie Pate is directed to facilitate and comply with
       the reunification recommendations regarding Brian Sadlock while the
       children are in her custody.


The mother argues that the order is flawed because it fails to designate specific days,

times or frequency for the children’s reunification with the father and leaves that

decision in the hands of Dr. Hill. To the extent that the issue is not moot, we conclude

the trial court did not err.

       It is true that “any self-executing change of custody provision that fails to give

paramount import to the child’s best interests in a change of custody as between

parents must be stricken as violative of Georgia public policy.” Dellinger v.


                                           13
Dellinger, 278 Ga. 732, 733 (1) (609 SE2d 331) (2004). Changes in visitation

privileges fall within this rule. Hardin v. Hardin, 338 Ga. App. 541, 543 (1) (790

SE2d 546) (2016). As the Supreme Court has explained, a trial court must not

delegate decisions regarding modification of custody or visitation:

      It is the trial court’s responsibility to determine whether the evidence is
      such that a modification or suspension of custody/visitation privileges
      is warranted, and the responsibility for making that decision cannot be
      delegated to another, no matter the degree of the delegatee’s expertise
      or familiarity with the case.


Wrightson v. Wrightson, 266 Ga. 493, 496 (3) (467 SE2d 578) (1996). Thus, “[w]hile

the expert’s opinion may serve as evidence supporting the trial court’s decision to

modify or suspend visitation, the decision must be made by the trial court, not the

expert.” Wrightson, 266 Ga. at 496 (3). Not all self-executing provisions are invalid,

however, and “we must closely examine the nature of any such provision in

determining whether it fails to give paramount import to the child’s best interests.”

Hardin, 338 Ga. App. at 543 (1) (citation and punctuation omitted).

      Here, the trial court ordered reunification therapy for the purpose of the father’s

reintroduction to the children and required that the therapy occur only in Dr. Hill’s

office under her direct supervision. Nothing in the order indicates that Dr. Hill was

                                          14
instructed to decide whether to modify visitation privileges or that such a

modification would occur in a self-executing manner following the reunification

therapy. In fact, the court set a follow-up hearing seven weeks later on the matters

addressed in the order and stated that it would be considering Dr. Hill’s observations

and recommendations “when considering the progress of the case and whether further

modifications of the temporary order are appropriate.” Thus, although aided by Dr.

Hill’s recommendations, the court retained control of the decision as to whether the

father’s visitation should be modified following reunification therapy. Hardin is

distinguishable. In that case, the trial court’s order provided that a transition in

custody would automatically follow the completion of therapy without a review by

the court regarding the effectiveness of the therapy. Hardin, 338 Ga. App. at 545 (1).

We therefore find no error. See also Williams v. Williams, 301 Ga. 218, 221 (1) (800

SE2d 282) (2017) (where trial court had “required that [the mother’s] visitation would

occur twice per month at a particular location, a local church, with the days and times

for those visits to be arranged by the church, in cooperation with Husband and Wife,”

the court had not left visitation solely to the discretion of a third party).

      4. The mother also contends the trial court erred by declining to enforce her

subpoena for records from Dr. Hill. One week prior to the May 23, 2017 hearing, the

                                           15
mother issued to Dr. Hill a subpoena to produce documents at the hearing. During the

hearing, the mother requested a ruling on whether Dr. Hill had to produce the

requested documents. The court responded that it was “denying the request for her

records at this point.” The mother responded, “You’re granting a motion to quash that

hasn’t been filed?” The court basically repeated that it was denying the request, and

the mother objected. The mother contends the trial court erred, but the mother has not

perfected this claim of error by showing any possible harm. She did not make a

proffer below of the significance of the information or otherwise show any possible

harm arising from the trial court’s ruling. Accordingly, there is nothing for this Court

to review. Gardiner v. State, 264 Ga. 329, 334 (9) (444 SE2d 300) (1994); Boone v.

State, 250 Ga. App. 133, 140 (12) (549 SE2d 713) (2001).

      Judgment affirmed. Ellington, P. J., and Bethel, J., concur.




                                          16